            Case 1:19-cv-00305-RMC Document 3 Filed 12/11/18 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

AUGUST LOUIS WOLF,                           )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )       Civil Action No. 1:18-cv-01180-LO-TCB
                                             )
SAMANTHA MENH,                               )
                                             )
       Defendant.                            )

                        DEFENDANT’S MOTION TO DISMISS
                     COMPLAINT AND/OR COMPEL ARBITRATION

       Defendant Samantha Menh (“Menh”), by and through her undersigned attorneys, Thomas

W. Mitchell, Mitchell Firm, PLLC, and Gary Phelan, Mitchell & Sheahan, PC, and pursuant to

Rules 12(b)(2), Rule 12(b)(3) and Rule 12(b)(6) of the Federal Rules of Civil Procedure, and

Local Civil Rule 7, moves the Court for entry of an order dismissing the action filed by Plaintiff

August Wolf (“Wolf”) and/or compelling arbitration for the following reasons, all of which are

more fully explained in the memorandum of law and exhibits filed herewith:

       1.      There is no personal jurisdiction over Menh, as neither she nor Wolf has ever

lived or worked in Virginia, and Wolf’s claims do not arise from events that occurred in

Virginia. Rather, Wolf’s claims arise from the allegations of a lawsuit that Menh filed in

Connecticut which relates to Wolf’s sexual harassment of her in Connecticut during his failed

U.S. Senate campaign there between March-May 2016, while Menh worked for him.

       2.      Wolf is subject to an employment contract in which he required that “any dispute”

with Menh be resolved in arbitration in Connecticut. In her pending sexual harassment lawsuit

filed in Connecticut, Samantha Menh v. August Wolf and August Wolf for Senate Campaign,

Docket No. FST-CV-6028725-S (Superior Court, Judicial District of Stamford-Norwalk at

                                                 1
            Case 1:19-cv-00305-RMC Document 3 Filed 12/11/18 Page 2 of 4



Stamford), the Connecticut Superior Court has already entered two orders compelling Menh and

Wolf to file any claims in arbitration based on that employment contract. Under the law of the

case doctrine, the orders granting arbitration should be followed. Therefore, Wolf’s claims can

only be filed in arbitration in Connecticut.

       3.      Menh has absolute immunity to Wolf’s claims for defamation, tortious

interference and common law conspiracy because they arise from the public allegations

contained in her pleadings in the Connecticut litigation. Under both Virginia and Connecticut

common law, statements made by a party in connection with pending or prospective litigation

are absolutely privileged, and may not serve as the basis for any civil liability, even if the party

makes the statements maliciously and with knowledge that they are false.

       4.      Wolf’s defamation and tortious interference claims are barred by the applicable

one and two-year statutes of limitations, respectively, under Virginia and Connecticut law.

       5.      Virginia is not a proper venue for this case. The only proper venue is the

Connecticut arbitration.




                                                  2
          Case 1:19-cv-00305-RMC Document 3 Filed 12/11/18 Page 3 of 4



       WHEREFORE, the Defendant, Samantha Menh, respectfully requests that this Court

dismiss the action and/or compel arbitration.

December 11, 2018                                   Respectfully submitted,

                                                    MITCHELL FIRM, PLLC


                                                    By: ___/s/__________________________
                                                    Thomas W. Mitchell, Esq. (VSB 29871)
                                                    4800 Hampden Lane, Suite 200
                                                    Bethesda, MD 20184
                                                    (240) 482-4847
                                                    (240) 482-3759 (fax)
                                                    tmitchell@themitchellfirmpc.com

                                                           and

                                                    Gary Phelan, Esq.
                                                    MITCHELL & SHEAHAN, P.C.
                                                    80 Ferry Blvd., Suite 216
                                                    Stratford, CT 06615
                                                    (203) 873-0240
                                                    (203) 873-0235 fax
                                                    gphelan@mitchellandsheahan.com

                                                    Attorneys for Defendant Samantha Menh




                                                3
         Case 1:19-cv-00305-RMC Document 3 Filed 12/11/18 Page 4 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2018, a true and correct copy of the foregoing
DEFENDANT’S MOTION TO DISMISS COMPLAINT AND/OR COMPEL ARBITRATION
was filed with the Clerk of the Court electronically and served electronically via the Court’s
CM/ECF system on the following counsel of record:

                             Steven S. Bliss, Esq.
                             300 West Main Street, Suite 102
                             Charlottesville, VA 22903


                                                   ___________/s/_______________
                                                   Thomas W. Mitchell




                                               4
